Citation Nr: 0825517	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to an increased (compensable) rating for 
residuals of service-connected pharynx cancer.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to June 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 19, 2003, and subsequent rating 
decisions from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).

In an April 2007 decision, the Board denied the claims of 
increased ratings for salivary gland dysfunction, epilepsy 
syndrome, hypothyroidism, residuals of pharynx cancer, and 
post-radiation skin changes and scar.  The veteran entered a 
timely appeal to the U. S. Court of Appeals for Veterans 
Claims (Court).  By Order dated in May 2008, pursuant to a 
joint motion, the Court remanded the issue of entitlement to 
an increased rating for the residuals of pharynx cancer to 
the Board for readjudication.  The joint motion noted that 
the Board failed to provide adequate reasons or bases 
regarding whether certain disabilities were the result of the 
veteran's service-connected pharynx cancer. 

The veteran has raised the issues of entitlement to service 
connection for dental condition manifested by oral dryness, 
moderate bone loss, decreased ability to masticate, and gross 
decay; entitlement to service connection for a disability 
manifested by memory loss; entitlement to service connection 
for hyperparathyroidism; and entitlement to service 
connection for sterility, and special monthly compensation 
(SMC) for loss of a creative organ under 38 U.S.C.A. 
§ 1114(k).  Consideration should be given to whether these 
conditions are symptoms of service-connected pharynx cancer, 
or are secondary to pharynx cancer and subsequent radiation 
treatment.  These issues have not been adjudicated by the 
agency of original jurisdiction (AOJ), and the Board 
therefore has no jurisdiction to consider them.  Jarrell v. 
Nicholson, 20 Vet. App. 326, 332-33 (2006).  As such, these 
issues are REFERRED to the RO via the Appeals Management 
Center (AMC) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The issues referred for adjudication are inextricably 
intertwined with the issue of entitlement to an increased 
rating for residuals of service-connected pharynx cancer.  
They must be decided in the first instance by the AOJ before 
the Board reaches a final determination on the increased 
rating issue, as the conditions at issue could be found to be 
symptoms of the service-connected pharynx cancer.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Adjudication of 
the increased rating claim must be held in abeyance pending 
further development and adjudication of the veteran's 
referred claims.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claims referred to in the 
Introduction section of this decision.  
When the above action is completed, 
readjudicate the claim for an increased 
rating for the residuals of service-
connected pharynx cancer.  If any action 
taken is adverse to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

